WESTERFIELD, J.
This is a suit against the clerk of the Twenty-eighth Judicial District Court for the Parish of Jefferson on behalf of a minor, claiming one month’s salary ($100.00), as typist upon the ground that the clerk employed him by the month and improperly discharged him in the early days of the month, without tender of payment of his full month’s salary.
From a judgment against him the clerk appeals. «
*119There was considerable testimony upon the question of whether there was cause for the dismissal of the typist which we deem unnecessary to consider.
The clerk of the District Court for the Parish of Jefferson employs his assistants and other clerical aid, with certain restrictions, but he does not pay them. His action in discharging a subordinate may, perhaps, be reviewed by mandamus, but, he is not personally liable for the compensation of his employees. He. merely acts as an agent of the State charged with certain discretion in the management of his office. See Act 142 of 1916.
The judgment appealed from is reversed and it is now ordered that plaintiff’s suit be dismissed at his cost.